                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

ALBERT W. CALLWOOD, MARIA DE LOS A.    )
CALLWOOD,                              )
                                       )
                      Plaintiff,       )
                                       )            Civil No. 2018-31
v.                                     )
                                       )
ALBERT BRYAN,1 GOVERNOR; NELSON PETTY, )
PUBLIC WORKS COMMISSIONER; GABRIEL     )
ROMAN—CUSTOM BUILDERS; KEON RAWLINGS— )
SURVEYOR; GOVERNMENT OF THE UNITED     )
STATES VIRGIN ISLANDS                  )
                                       )
                      Defendants.      )
                                       )

ATTORNEYS:

Albert W. Callwood
Maria De Los A. Callwood
St. Thomas, USVI
     Pro se plaintiffs,


                                    ORDER

GÓMEZ, J.

      Before the Court is the complaint of Albert Callwood and

Maria Callwood (“the Callwoods”).

      On May 29, 2018, the Callwoods initiated this action by

filing a complaint in this Court.2 Though the precise nature of



1 Albert Bryan became Governor of the Virgin Islands in January of 2019.
Pursuant to Federal Rule of Civil Procedure 25, the caption has been changed
to reflect the change in governor.
2 The Callwoods filed proofs of service for all defendants on June 13, 2018,

indicating that each defendant was served on May 29, 2018. None of the
defendants have answered or filed a motion under Federal Rule of Civil
Procedure 12(b), (e), or (f). On November 26, 2018, and March 5, 2019, the
Callwood v. Island Roads Corp.
Civil No. 2018-31
Order
Page 2

the Callwoods’ claim is unclear, the Callwoods appear to claim

that a governmental construction project on or near their

property constitutes a taking of their property.

      The Court has previously held:

                 The   Virgin    Islands   eminent   domain
            statutes provide a complete and exclusive
            procedure to govern all condemnations for
            public purposes in the territory. See 28
            V.I.C.    §§     411-422.    These    statutory
            procedures protect the rights of property
            owners and guarantee the constitutional
            safeguards to which owners are entitled.
            They   provide    the   opportunity   for   the
            Callwoods to voice their core objection –
            that this taking is not, in fact, for public
            use.
                 Such    proceedings   are   ordinarily   a
            function of the Virgin Islands Superior
            Court. Indeed, the Superior Court’s exercise
            of this function is, in the first instance,
            exclusive. See Brown v. Francis, 75 F.3d 860
            (3d Cir. 1996)(holding that the District
            Court erred when it asserted jurisdiction
            over an eminent domain case removed from the
            Territorial Court).

Callwood v. Gov’t of the Virgin Islands, 2007-cv-104, ECF No. 18

at 4-5 (D.V.I. Feb. 4, 2011); see also Callwood v. Gov't of the



Callwoods filed documents purporting to be amended complaints. The Callwoods
did not seek leave from the Court to amend their pleadings. Accordingly,
neither of those pleadings are properly before the Court. See Fed. R. Civ. P.
15(a)(1)-(2); see also Gagliardi v. Verizon Pennsylvania Inc., 357 Fed. App'x
413, 414 (3d Cir. 2009) (“Shortly after Trans Union removed the case to
federal court and answered the complaint, Gagliardi attempted to amend the
complaint. That attempt, styled as his “First Amended Complaint,” was
unsuccessful because he did not seek leave to amend, as required by Fed. R.
Civ. P. 15(a)(2).”).
Callwood v. Island Roads Corp.
Civil No. 2018-31
Order
Page 3

Virgin Islands, 2014-cv-08, 2016 WL 1069066, at *1 (D.V.I. Mar.

17, 2016) (“The Virgin Islands eminent domain statutes provide a

complete and exclusive procedure to govern all condemnations for

public purposes in the territory. These statutory procedures

protect the rights of property owners and guarantee the

constitutional safeguards to which owners are entitled.”

(quoting Callwood, 2007-cv-104, ECF No. 18 at 4-5)).

      The premises having been considered, it is hereby

      ORDERED that not later than April 25, 2019, the Callwoods

shall submit briefs, with references to the appropriate

authorities, addressing whether this matter should be dismissed

for want of subject-matter jurisdiction.




                                    S\
                                           Curtis V. Gómez
                                            District Judge
